DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	It is unclear whether the specification supports either “marking a plurality of unit regions on each image frame of a video film, wherein at least one pixel is encircled by each unit region”, “adding the data quantity of a unit region within one image frame to the data quantity of the unit region within other image frames for acquiring a total data quantity of the unit region”, or
“distinguishing the each unit region from other unit regions in accordance with a comparison between the total data quantity of the unit region and total data quantity of the other unit regions” in one combined embodiment. 
Therefore, claims 1-15 fail to satisfy the written description requirement because there is no corresponding written description commensurate with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunkins et al. (US 2006/0267993 A1) in view of Alnbladh (US 2010/0080483 A1; hereinafter “Alm”).
a.	Regarding claim 1, Hunkins discloses an image processing method, comprising:
computing a plurality of data quantity of pixel values respectively in the plurality of unit regions of the each image frame (Hunkins discloses that “The Blacking receives 1102 a data 
adding the data quantity of a unit region within one image frame to the data quantity of the unit region within other image frames for acquiring a total data quantity of the unit region (Hunkins discloses that “The Blacking selects 1104 the first pixel from the first VPU when a color of the first pixel is different from the pixel color. However, Blacking selects 1106 a second pixel from the second VPU when the color of the first pixel matches the pixel color. The first pixel of the data stream from the first VPU and the second pixel of the data stream from the second VPU occupy corresponding positions in their respective frames” at Figs. 11-1104 and 11-1106 and ¶0105); and 
distinguishing the each unit region from other unit regions in accordance with a comparison between the total data quantity of the unit region and total data quantity of the other unit regions (Hunkins discloses that “The Blacking thus mixes 1108 the received digital video streams to form a merged data stream that includes the selected one of the first and second pixels” at Fig. 11-1108 and ¶0105).
However, Hunkins does not disclose marking a plurality of unit regions on each image frame of a video film, wherein at least one pixel is encircled by each unit region.
Alm discloses marking a plurality of unit regions on each image frame of a video film, wherein at least one pixel is encircled by each unit region (Alm discloses that “The pixels of interest 58 are in grey, the pixels 52 marked by an "X" are pixels gathered as a result of morphological dilation, the pixels marked with an "X" inside a circle are padded pixels 56, and the pixels marked with a box show additional neighboring pixels 55 in a vertical direction. FIG. 5 also includes the resulting array 59 wherein the pixels of interest 58 gathered on the second pass are shown in relation to their closest neighbors. Other methods are also possible without departing from the scope of the present disclosure. For example, the pixels may be gathered in a single gathering pass” at Fig. 5 and ¶0042).

The suggestion/motivation would have been to “[allow] many pixels to be processed simultaneously, increasing overall performance” (Alm; abstract).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein computing the plurality of data quantity respectively corresponding to the plurality of unit regions comprises:
compressing image information about the plurality of unit regions to acquire the plurality of data quantity (Alm discloses that “The image/video encoder 75 encodes video in any known video/image encoding format such as MPEG 1, MPEG2, MPEG4, H.264, JPEG, M-JPEG, Bitmap, etc. The memory 74 stores image information, program instructions, etc., and the network interface 77 is used to transfer image information through a network, such as an IP network, and also to receive information from the network” at ¶0054).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein distinguishing the each unit region from other unit regions in accordance with the total data quantity comprises:
comparing the total data quantity of the each unit region with a threshold (Hunkins discloses that “The Blacking selects 1104 the first pixel from the first VPU when a color of the first pixel is different from the pixel color. However, Blacking selects 1106 a second pixel from the second VPU when the color of the first pixel matches the pixel color. The first pixel of the data stream from the first VPU and the second pixel of the data stream from the second VPU occupy corresponding positions in their respective frames” at Figs. 11-1104 and 11-1106 and ¶0105);
determining a compression rate of the each unit region according to a comparison result (Alm discloses that “The image/video encoder 75 encodes video in any known video/image 
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein distinguishing the each unit region from other unit regions in accordance with the total data quantity comprises:
showing the each unit region and other unit regions on a displaying screen in distinct manners due to difference of the total data quantity (Alm discloses that “The pixels of interest 58 are in grey, the pixels 52 marked by an "X" are pixels gathered as a result of morphological dilation, the pixels marked with an "X" inside a circle are padded pixels 56, and the pixels marked with a box show additional neighboring pixels 55 in a vertical direction. FIG. 5 also includes the resulting array 59 wherein the pixels of interest 58 gathered on the second pass are shown in relation to their closest neighbors. Other methods are also possible without departing from the scope of the present disclosure. For example, the pixels may be gathered in a single gathering pass” at Fig. 5 and ¶0042).
e.	Regarding claim 7, the combination applied in claim 1 discloses wherein the total data quantity is a sum of the plurality of data quantity about all the image frames within the video film, or is a sum of the data quantity of a part of the image frames within the video film (Alm discloses that “The image/video encoder 75 encodes video in any known video/image encoding format such as MPEG 1, MPEG2, MPEG4, H.264, JPEG, M-JPEG, Bitmap, etc. The memory 74 stores image information, program instructions, etc., and the network interface 77 is used to transfer image information through a network, such as an IP network, and also to receive information from the network” at ¶0054).
f.	Regarding claim 8, the combination applied in claim 1 discloses wherein the sum of the data quantity is an average value or a total value of the plurality of data quantity, or an 
g.	Regarding claims 11-14, claims 11-14 are analogous and correspond to claims 1, 3-4, and 7, respectively. See rejection of claims 1, 3-4, and 7 for further explanation.

Claims 5, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunkins et al. (US 2006/0267993 A1) in view of Alnbladh (US 2010/0080483 A1; hereinafter “Alm”), and further in view of Liao (2016/0149787 A1).
a.	Regarding claim 5, the combination applied in claim 1 discloses all the previous claim limitation. However, the combination does not explicitly disclose further comprising:
adjusting a compression rate of the unit region within a region of interest when the region of interest is selected over the displaying screen via an operating interface.
Wang discloses further comprising: adjusting a compression rate of the unit region within a region of interest when the region of interest is selected over the displaying screen via an operating interface (Wang discloses that “the rate control module 105 may control the rate of the output bitstream 110 by adjusting the QP value per MB within a picture to achieve the target rate R. The rate control module 105 may adjust the QP value per MB of the picture using a virtual buffer (not shown). The virtual buffer may be an actual buffer storing the encoded output bitstream as it is being transmitted on a channel to other devices or the virtual buffer may be an assigned portion of a buffer. The rate control module 105 may adjust the QP value per MB of the picture using an adaptive Q-R model at MB level” at ¶0021).

The suggestion/motivation would have been to provide “dynamically [adjusting] encoding parameters so that the resulting compressed bit rate can meet a target bit rate. Rate control is important to regulate the encoded bit stream to satisfy the channel condition and to enhance the reconstructed video quality” (Wang; ¶0002).
b.	Regarding claim 9, the combination applied in claim 5 discloses wherein the video film is captured during a time period, the image processing method further comprises:
setting a predefined period within the time period of the video film (Hunkins discloses that “The commands issued to VPU A 108 and VPU B 110 at the same time are for processing the same frame to be displayed” at ¶0035); and
compressing the unit regions of a part of the image frames within the video film during the predefined period via the compression rate (Wang disclose a first encoding module at Fig. 1-102 and ¶¶0019, 0023 and 0025).
c.	Regarding claim 10, the combination applied in claim 1 discloses wherein the predefined period is a specific range within the time period, or a specific circle within the time period (Alm discloses that “The pixels of interest 58 are in grey, the pixels 52 marked by an "X" are pixels gathered as a result of morphological dilation, the pixels marked with an "X" inside a circle are padded pixels 56, and the pixels marked with a box show additional neighboring pixels 55 in a vertical direction. FIG. 5 also includes the resulting array 59 wherein the pixels of interest 58 gathered on the second pass are shown in relation to their closest neighbors. Other methods are also possible without departing from the scope of the present disclosure. For example, the pixels may be gathered in a single gathering pass” at Fig. 5 and ¶0042).
d.	Regarding claim 15, claim 15 is analogous and corresponds to claim 9. See rejection of claim 9 for further explanation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunkins et al. (US 2006/0267993 A1) in view of Alnbladh (US 2010/0080483 A1; hereinafter “Alm”), and further in view of Liao (2016/0149787 A1).
a.	Regarding claim 6, the combination applied in claim 3 does not explicitly discloses the limitation specified in claim 6.
Liao discloses wherein when the total data quantity of the unit region is greater than the threshold, the compression rate of image information about the unit region within the video film is increased (Liao discloses that “judging whether the data receiving rate being less than the data generation rate, as shown by the step S141. If the judgment of the step S141 is NO, zero is assigned to the variable, as shown by the step S142. Then, the flow returns to the step S110. If the judgment of the step S141 is YES, 1 is added to the variable, as shown by the step S143. Then, the data transmission monitoring method is to judge whether the variable is equal to N, as shown by the step S144. If the judgment of the step S144 is No, the flow returns to the step S110. If the judgment of the step S144 is YES, zero is assigned to the variable, as shown by the step S145. Then, the flow points to the step S150” at Fig. 3 and ¶0022).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the judgement process of Liao to the combination.
The suggestion/motivation would have been to make it possible to “automatically compare the data generation rate with statistics of the received data and quickly determine the transmission quality of the data for an improvement in communication quality” (Liao; ¶0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664